Citation Nr: 0815050	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for complications of a 
right breast implant.

3.  Entitlement to an initial compensable disability rating 
for left foot plantar fasciitis, with bunions.

4.  Entitlement to an initial compensable disability rating 
for right foot plantar fasciitis, with bunions.

5.  Entitlement to an initial disability in excess of 10 
percent for a left hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The issues of entitlement to service connection for right 
knee disability and an initial disability rating in excess of 
10 percent for a left hip disability are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
any disorder that is in anyway attributable to the veteran's 
in-service right breast augmentation.

2.  The veteran's left foot plantar fasciitis, with bunions, 
is characterized by pain and tenderness on manipulation.

3.  The veteran's right foot plantar fasciitis, with bunions, 
does not result in limitation of motion, tenderness, 
weakness, or foot deformity.



CONCLUSIONS OF LAW

1.  The criteria for service connection for complications 
from a right breast implant, have not been met.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for an initial 10 percent disability rating, 
but no higher, for left foot plantar fasciitis, with bunions, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5276 (2007).

3.  The criteria for an initial compensable disability rating 
for right foot plantar fasciitis, with bunions, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5299-5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2004, April 2004, August 2007, and 
December 2007 letters, with respect to the claims of 
entitlement to service connection and the subsequent claims 
of entitlement to increased disability ratings.  The August 
2007 and December 2007 letters also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claims regarding the veteran's service-connected left 
hip, left foot, and right foot disabilities, the instant 
appeal originates from the grant of service connection for 
the disabilities at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2004, April 2004, August 2007, and December 2007 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for complications of a 
right breast implant, entitlement to an initial disability 
rating in excess of 10 percent for left foot plantar 
fasciitis, with bunions, and entitlement to an initial 
compensable disability rating for right foot plantar 
fasciitis, with bunions, any potentially contested issue 
regarding a downstream element is rendered moot.  Again, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2004 and April 
2004, prior to the adjudication of the matter in July 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004, April 2004, August 2007, and December 2007 
letters.  Additionally, it is noted that the veteran 
indicated in February 2008 that she had not additional 
evidence to submit.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in March 
2004 and December 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Service Connection
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Breast Implant
The veteran is seeking service connection for complications 
from a right breast implant. She argues that service 
connection is warranted because her implant was 
reconstructive not cosmetic and that pain was not an expected 
residual from this type of surgery.  Additionally, she argues 
that service connection should be granted because she may 
encounter future complications.  She submits that her implant 
is not expected to last a lifetime; therefore, there exists a 
possibility that it may have to be removed.  A review of the 
medical evidence of record reveals that service connection 
for complications from a right breast implant is not 
warranted because there is no evidence of current disability.

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

A review of the service medical records reveal that the 
veteran underwent a right-sided breast augmentation in 
January 1986, with subsequent complaints of discomfort and 
tightness.  Upon separation examination, in March 2004, the 
veteran described the symptomatology associated with her 
right breast augmentation as tightness when lifting or 
reaching.  Physical examination demonstrated some mild pain 
with stretching of the arms and rotation; otherwise, there 
were no other problems associated with the implant.  The 
examiner noted that the veteran had a silicon/water breast 
augmentation on the right side for cosmetic reasons and that 
it exhibited some mild contraction.  An associated chest x-
ray was negative.  There was no segmental or lobar air space 
consolidations, hydrostatic edema, or pleural fluid.  

VA treatment records dated in January 2005 indicated that 
there was no evidence of implant failure or skin changes.  
Capsule formation was approximately grade 2-3.  Overall the 
examiner determined that the breast implant was holding up 
nicely.  The Board acknowledges that the veteran experienced 
pain, redness, and inflammation in the right breast in April 
2006; however, these symptoms were acute and not attributable 
to complications from her right breast implant.  The veteran 
was diagnosed as having cellulitis attributable to irritation 
from an underwire bra.  The examiner specifically held that 
the irritation did not involve her implant and that there was 
no obvious evidence of implant rupture or trauma.  The 
veteran was, consequently, prescribed antibiotics and her 
symptoms resolved.  In May 2006, review of an MRI report 
indicated a well encapsulated implant, with possible 
extracapsular gel but no gross rupture.  In June 2007, the 
right breast was normal; there was no evidence of abnormal 
secretions, dimpling, or mass.  There was no mammographic 
evidence of malignancy.  

In this case, there is no evidence of any disease or injury 
in service that required the veteran to undergo the initial 
right breast augmentation surgery in service in 1986. 
Although the veteran is presumed to have been in sound 
condition at entry, the Board finds that her initial right 
breast augmentation surgery in service was elective and for 
amelioration of a congenital condition or a defect, for which 
service connection is not available.  38 C.F.R. § 
3.306(a),(b); VAOPGCPREC 67-90.

Significantly, and as noted above, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service. 38 C.F.R. § 3.306(a), (b) 
(2007).  The Board finds tightness to be foreseeable effect 
from breast augmentation surgery.  Accordingly, service 
connection is not warranted for the veteran's tightness as 
due to her right breast augmentation surgery. 

Additionally, the Board finds that service connection is not 
warranted on the basis that the veteran may encounter future 
complications attributable to her right breast implant.  
There is no current evidence of leakage or malfunctioning of 
her right breast implant.  If there is no current diagnosis, 
service connection cannot be established.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  In conclusion, the Board 
finds that the preponderance of the evidence is against 
service connection for complications from a right breast 
implant.  38 U.S.C.A. § 5107(b).

II.  Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Feet
The veteran seeks a compensable rating for her right and left 
foot service-connected plantar fasciitis, with bunions.  The 
veteran's plantar fasciitis has been rated as noncompensable 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5276 (2007).  The veteran's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2007).  The RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, flatfoot.

Under Diagnostic Code 5276, a noncompensable rating is 
warranted where the evidence shows mild flat foot; symptoms 
relieved by built-up shoe or arch support. In order to be 
entitled to the next-higher 10 percent evaluation, the 
evidence must demonstrate moderate flat foot; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 20 percent rating is assigned for 
unilateral, severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Additionally, when 
evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

Upon VA examination in March 2004, the examiner noted that 
the veteran had lateral toe bunions at the fifth metatarsal 
areas.  The bunions constantly bother her and she experiences 
problems fitting shoes because they widen her feet.  The 
bunions on the fifth metatarsal joints were about a 10 degree 
medial angle change of the phalanx.  The feet did not 
demonstrate any signs of abnormal weight bearing.  There was 
no evidence of painful motion of the feet regarding the 
bottoms of the soles.  There was no painful motion, edema, 
disturbed circulation, atrophy, or tenderness in the right 
foot.  In the left foot, there was some mild facet tenderness 
in the mid fascia.  There were no signs of pes planus, claw 
feet, hammertoes, metatarsalgia, or hallux valgus.  The 
veteran made use of arch supports.  X-rays were negative in 
both feet.  There was no evidence of fracture, lytic or 
sclerotic lesion.  Joint spaces were normally maintained.  
The calcaneal inclination angle and regional soft tissues 
were normal.  The veteran was diagnosed as having left foot 
plantar fasciitis.  The examiner indicated that the right 
foot plantar fasciitis was resolved.  The veteran was also 
diagnosed as having bunions on the fifth metatarsals.  

In light of the aforementioned objective findings as detailed 
above, the Board finds no support for a compensable rating 
for the veteran's right foot plantar fasciitis, with bunions, 
under Diagnostic Code 5276, even when considering additional 
functional limitation under DeLuca.  There is no objective 
evidence of foot pain or tenderness.  Moreover, there is no 
showing of a weight-bearing line over or medial to great toe, 
or inward bowing of the tendo achillis.  Finally, the 
evidence fails to demonstrate additional limitation of 
function due to factors such as pain and weakness.  Rather, 
the VA examiner held that the veteran's right foot plantar 
fasciitis had resolved.  The Board, however, finds that the 
veteran's left foot plantar fasciitis warrants a 10 percent 
rating due pain and tenderness on manipulation.

The Board further finds that there are no alternate 
Diagnostic Codes under which a compensable evaluation for 
right foot plantar fasciitis with bunions and a disability 
rating in excess of 10 percent for left foot plantar 
fasciitis with bunions would be warranted.  The record does 
not reflect diagnoses of weak or claw foot (Diagnostic Codes 
5277-78), metatarsalgia (Diagnostic Code 5279), hallux valgus 
or rigidus (Diagnostic Codes (5280-81), hammer toe 
(Diagnostic Code 5282), or malunion of the metatarsal bones 
(Diagnostic Code 5283).  The veteran does not have impairment 
of either foot analogous to these other criteria.

In conclusion, the preponderance of the evidence is against 
the award of a compensable rating for the veteran's right 
plantar fasciitis, with bunions.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
The veteran, however, is entitled to an initial 10perccent 
disability rating, but no higher, for his left foot plantar 
fasciitis with bunions.



ORDER

Entitlement to service connection for complications of a 
right breast implant is denied.

Entitlement to an initial 10 percent disability rating, but 
no higher, for left foot plantar fasciitis, with bunions, is 
granted.

Entitlement to an initial compensable disability rating for 
right foot plantar fasciitis with bunions is denied.



REMAND

The veteran alleges that she is entitled to service 
connection for a right knee disability, characterized by 
pain, stiffness, and crackling.  Service medical records 
document complaints of right knee pain.  A January 2002 x-ray 
report demonstrated a benign intramedullary calcification in 
the distal right femur.  Additionally, there was dystrophic 
calcification within tendinous insertions in the vicinity of 
the superior aspect of the patella and quadriceps femrus 
tendon, as well as in the region of the lateral collateral 
ligament in the proximal right tibia lateral surface.  In 
March 2002, a periodic examination report indicated a 
diagnosis of right knee osteoarthritic changes.  

Post-service, the veteran was afforded a VA examination in 
March 2004.  The veteran presented complaining of right knee 
pain, and physical examination elicited objective evidence of 
tenderness.  The veteran had full range of motion and the 
associated x-ray report was negative.  

In light of the conflicting evidence (i.e., osteoarthritis 
shown shortly before discharge from service and basically a 
normal right knee shown shortly after discharge), another 
examination should be conducted to explain the diagnosis in 
service.

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to claim of entitlement to an initial 
disability rating in excess of 10 percent for her left hip 
disability.  Although physical examination performed in March 
2004 demonstrated that the veteran had full range of motion 
in her left hip, the veteran has subsequently alleged that 
she is entitled to an increased disability rating because she 
experiences pain and limitation of flexion to 45 degrees.  
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  See VAOPGCPREC 11-95 
(1995).  Thus, the RO should afford the veteran a new 
examination.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of her service-connected left 
hip disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the left hip, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also describe his 
left hip disability as slight, moderate, 
or marked in disability.  

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has any current right knee 
disability.  The claims folder must be 
provided to the examiner.  Any indicated 
studies should be performed.  The 
examiner should determine whether the 
veteran has any current right knee 
disability.  If so, the examiner should 
provide an opinion as to whether it is 
related to her right knee complaints in 
service.  If not, the examiner should 
offer an explanation of the diagnosis of 
osteoarthritis in service.

3.  Then, the AMC should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
denied, the AMC should issue to the 
veteran and her representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


